ORDER
PER CURIAM.
Oscar Chatman (hereinafter, “Defendant”) appeals from the judgment entered after a jury convicted him of one count of possession of a controlled substance, Section 195.202 RSMo (2000). Defendant was sentenced to a term of three years imprisonment. Defendant brings two claims of error on appeal. First, Defendant claims the trial court abused its discretion in allowing improper rebuttal testimony. Second, Defendant argues the trial court abused its discretion in overruling his objection to comments made by the State during closing argument.
*597We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no abuse of discretion in the trial court’s admission of evidence or overruling the objection to comments made during closing argument. State v. Hutchison, 957 S.W.2d 757, 763 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 80.25(b).